Citation Nr: 0917548	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an automobile or other conveyance allowance 
and adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In his April 2006 Substantive Appeal, the Veteran requested a 
Travel Board or video conference hearing.  In April 2007, 
however, the Veteran stated that he was "requesting not to 
appear personally in front of the Board."  In April 2008, 
the Board was nevertheless contacted by the Veteran's member 
of Congress as to "when his hearing might be scheduled."  A 
May 2008 Board letter in response indicated that a hearing 
would be afforded to the Veteran.  In a May 2009 memorandum, 
however, the Veteran's representative confirmed that the 
Veteran had been contacted and that he was not seeking a 
hearing.  The Board will thus proceed with this case, as the 
hearing request has been withdrawn.  38 C.F.R. § 20.704(e) 
(2008).


FINDING OF FACT

The Veteran does not have loss of use of one or both hands or 
feet; moreover, there is no evidence of ankylosis of either 
knee, anatomical loss of any extremity, or permanent 
impairment of vision of both eyes, and service connection is 
not in effect for any disabilities affecting the hips.


CONCLUSION OF LAW

The criteria for entitlement to an automobile or other 
conveyance allowance and adaptive equipment have not been 
met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.350, 3.808, 4.63 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Under 38 U.S.C.A. § 3902, VA may provide, or assist in 
providing, an "eligible person" with an automobile or other 
conveyance, and necessary adaptive equipment.  A veteran is 
considered an "eligible person" if he is entitled to 
compensation for any of the disabilities described below, and 
if such disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service: (i) the loss or permanent loss of use 
of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; or (iii) the permanent impairment of 
vision of both eyes of the following status: central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 U.S.C.A. § 3901(1)(A); 
38 C.F.R. § 3.808(b)(1).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether such acts as grasping and 
manipulation in the case of the hand, or balance and 
propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would 
constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

A veteran who does not qualify as an "eligible person" 
under the aforementioned criteria may nevertheless be 
entitled to adaptive equipment if he is entitled to VA 
compensation for ankylosis of one or both knees, or one or 
both hips, and adaptive equipment is deemed necessary for the 
Veteran's licensure and safe operation of a vehicle.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

II.  Analysis

In the present case, the Veteran's service-connected 
disabilities include type II diabetes mellitus, with diabetic 
retinopathy, peripheral neuropathy of both lower extremities 
and the right upper extremity, and cellulitis of the lower 
extremities, evaluated as 40 percent disabling; bilateral 
peripheral vascular disease, evaluated as 20 percent 
disabling; bilateral degenerative joint disease of the first 
metatarsal phalangeal joint, hypertension, left knee 
arthritis, and right knee arthritis, all evaluated as 10 
percent disabling; and pes planus, bilateral hearing loss, 
impotence, and non-Hodgkin's lymphoma, all evaluated as zero 
percent disabling.

The claims file contains two statements from a VA doctor in 
support of this claim.  In an April 2005 statement, the 
doctor asserted that the Veteran required hand brake controls 
and running boards in his motor vehicle due to his severe 
cardiovascular disease and degenerative joint disease.  In a 
May 2005 statement, the doctor noted that the Veteran had 
severe degenerative joint disease and diabetes with 
neuropathy in both ankles and feet.  He also had received a 
right hip replacement, had significant difficulty with 
walking, and experienced a loss of position sense because of 
the loss of sensation in both feet, ankles, and hands.  The 
doctor further noted that the Veteran had not lost his hands 
and feet physically but did have "significant loss of use of 
his limbs when it comes to using an automobile safely."

The Board notes that two VA treatment records from April 2006 
contain references to right foot drop.  The first record, 
from April 8, 2006, indicates a decrease in lower extremity 
sensation from the knees downward.  Strength was decreased in 
the right dorsiflexion approximately 3/5, with plantar 
flexion 5-/5 on the right, otherwise normal strength, and 
absent deep tendon reflexes.  The second record, from April 
20, 2006, indicates findings consistent with sensory motor 
peripheral polyneuropathy of the bilateral lower extremities, 
but the examiner also noted an abnormal study limited by 
lower extremity edema and the Veteran's use of Coumadin.  
Also, a May 2006 statement from a VA neurologist indicates a 
longstanding right foot drop, braced for walking, with an 
examination showing a severe loss of 128hz vibratory 
perception in the feet, a moderate decrease in right foot 
dorsiflexion, and an antalgic gait with a right foot brace.

During his June 2006 VA diabetes mellitus examination, the 
Veteran reported that he had diabetic retinopathy in both 
eyes and noted that he walked with a walker and a brace on 
the right leg.  He described pain in the right leg radiating 
down from the back in the posterior leg to the foot, as well 
as left foot pain.  Also, he reported that walking one block 
would increase the pain in the lower legs and feet to "a 
level 1" in both legs.  Additionally, he described numbness 
and tingling in both hands but denied pain.  

Upon examination, it was noted that the Veteran had decreased 
visual acuity and wore glasses.  He had a brace on his right 
lower extremity and had a slow and stiff gait using a wheeled 
walker.  The examiner noted that the Veteran was not able to 
walk on his heels or toes or to do tandem walking.  He was 
able to walk a few steps with a wheeled walker with his brace 
removed and had a steppage gait with the right leg without 
the brace.  Vibratory sensation was intact in both hands, 
absent in both feet, decreased at the ankles, but within 
normal limits at the knees.  Range of motion testing of the 
ankles revealed right ankle dorsiflexion to 5 degrees, 
plantar flexion to 20 degrees, and inversion and eversion to 
10 degrees; and left ankle dorsiflexion to 15 degrees, 
plantar flexion to 40 degrees, inversion to 30 degrees, and 
eversion to 20 degrees.  The Veteran's strength of 
dorsiflexion on the right was 3/5, and plantar flexion was 
5/5.  On the left, both dorsiflexion and plantar flexion had 
5/5 strength.  Right lower extremity and quad strength was 
4/5, and left lower extremity strength was 5/5.  Range of 
motion testing of both knees revealed flexion to 90 degrees 
and extension to zero degrees, with no pain, increased 
weakness, decreased endurance, incoordination, or additional 
loss of motion following repetition.

In rendering diagnoses, the examiner confirmed diabetic 
peripheral neuropathy that, from the knees down, was at least 
as likely as not due to type II diabetes mellitus.  A 
diagnosis of diabetic retinopathy was also rendered.  
Separately, the examiner rendered a diagnosis of coronary 
artery disease, with the Veteran not able to complete an 
exercise stress test "due to his peripheral neuropathy and 
foot drop."  

The examiner further noted that the Veteran had asserted that 
his longstanding type II diabetes mellitus and secondary 
polyneuropathy had affected the right lower extremity to the 
point of effectively having loss of use of that extremity, 
and the examiner considered the Veteran's contentions in 
light of VA's definition of loss of use of a foot.  See 38 
C.F.R. § 3.350(a)(2).  After again citing the relevant 
examination findings, as described above, the examiner found 
that the Veteran would benefit from the use of hand controls 
in his automobile, but he had not lost the use of the right 
lower extremity to the point that would equate to where he 
would be better served by an amputation.

In comparing the above opinions, the Board finds that the VA 
doctor's opinions from 2005 have limited probative value in 
light of the specific criteria of 38 C.F.R. §§ 3.350(a)(2) 
and 3.808(b)(1).  First, the doctor noted the significance of 
a right hip replacement, but this is not a disability for 
which service connection is in effect.  More significantly, 
the doctor's statement that the Veteran has "significant 
loss of use of his limbs when it comes to using an automobile 
safely" is cursory and does not address the specific 
question of whether, for one or more limbs, no effective 
function remained other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
38 C.F.R. § 3.350(a)(2).

By contrast, the Board finds that the June 2006 VA 
examination encompassed a thorough evaluation of range of 
motion and strength testing of the knees and ankles.  The 
examiner fully acknowledged the Veteran's subjective 
complaints, particularly his belief that he had effectively 
lost the use of the right lower extremity.  Based on the 
cited examination testing, and after citing to the criteria 
of 38 C.F.R. § 3.350(a)(2), the examiner instead determined 
that the Veteran had not lost the use of the right lower 
extremity to the point where he would be better served by an 
amputation.  Given the scope of the objective findings and 
the more detailed rationale of this examination report, the 
Board finds this opinion to have markedly greater probative 
value than the VA doctor's opinions from 2005.

The Board observes that, in a March 2009 brief, the Veteran's 
representative stressed the existence of foot drop, including 
as referenced by the VA examiner, in support of the claim.  
The June 2006 VA examination, however, also revealed findings 
not consistent with complete paralysis, including right ankle 
dorsiflexion to 5 degrees, plantar flexion to 20 degrees, 
strength of dorsiflexion on the right of 3/5, and strength of 
plantar flexion of 5/5.  Taken as a whole, these findings 
support the conclusion that the criteria of 38 C.F.R. 
§ 3.350(a)(2) as to "loss of use" have not been met.

Moreover, the Board notes that the evidence does not show, 
and the Veteran has not specifically asserted, that he has 
ankylosis of either knee, anatomical loss of any extremity, 
or permanent impairment of vision of both eyes.  Rather, his 
subjective complaints as to loss of use have been focused on 
the lower extremities, particularly the right lower 
extremity.

The Board is aware that the VA examiner from June 2006 
concurred that the Veteran would benefit from the use of hand 
controls in an automobile, and the Veteran has the right to 
reapply for the claimed benefit in the future.  The current 
evidence of record, however, fails to establish that he meets 
the criteria for the VA to provide, or assist in providing, 
an automobile or other conveyance, and necessary adaptive 
equipment, at the present time.  Accordingly, his claim for 
that benefit must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in a January 2006 letter.  This letter was issued 
after the appealed May 2005 rating action, but the claim was 
subsequently readjudicated in an April 2006 Statement of the 
Case and a September 2006 Supplemental Statement of the Case.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's recent VA treatment records have been 
obtained, and he was afforded a thorough VA examination in 
June 2006.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an automobile or other conveyance allowance 
and adaptive equipment is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


